DETAILED ACTION
This action is in response to Applicant’s response filed May 24, 2022 and telephonic authorization given on August 02, 2022 so as to allow the claimed subject matter. Accordingly, the previous claim rejections have been withdrawn.
Claims 1-3, 5-8, 10-12, 14-17 and 19-21 are pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian N. Miller (Reg. No. 70,764) on August 02, 2022. 
The application has been amended as follows: 
Please replace the original claim with the new versions as follows:
1.	(Currently Amended) A computer-implemented method comprising:
inserting, by a source database server of a source container database, into a single archive file:
a plurality of data files that contain a plurality of records from a source pluggable database of the source container database,
a listing of the plurality of data files, and
a list of release patches that were applied to the source pluggable database;
detecting, by a target database server and based on the list of release patches, that the single archive file specifies a range of release versions that contains a release version of a target container database;
creating, based on the single archive file, a target pluggable database within the target container database;
receiving a database statement that accesses data in the target pluggable database;
retrieving, based on the database statement, a particular data block within the single archive file.
2.	(Currently Amended) The method of Claim 1 further comprising detecting at least one selected from the group consisting of:
the target container database contains a particular relational table, and
the target container database contains a relational table that contains a particular column.
3.	(Original) The method of Claim 1 wherein said creating the target pluggable database comprises resolving a version incompatibility of the target container database.
4.	(Canceled)
5.	(Previously Presented) The method of Claim 1 wherein the database statement contains an identifier of the particular data block.
6.	(Previously Presented) The method of Claim 1 wherein said retrieving the particular data block within the single archive file comprises including the particular data block in a scan of a relational table that is defined in a database dictionary of the target pluggable database.
7.	(Previously Presented) The method of Claim 1 wherein:
the database statement specifies reading and writing the data;
the single archive file is read only;
the method further comprises in response to said receiving the database statement, persisting a specific data block outside of the single archive file.
8.	(Original) The method of Claim 1 wherein said inserting into the single archive file comprises compressing the plurality of data files but not compressing the listing of the plurality of data files.
9.	(Canceled)
10.	(Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause:
inserting, by a source database server of a source container database, into a single archive file:
a plurality of data files that contain a plurality of records from a source pluggable database of the source container database,
a listing of the plurality of data files, and
a list of release patches that were applied to the source pluggable database;
detecting, by a target database server and based on the list of release patches, that the single archive file specifies a range of release versions that contains a release version of a target container database;
creating, based on the single archive file, a target pluggable database within the target container database;
receiving a database statement that accesses data in the target pluggable database;
retrieving, based on the database statement, a particular data block within the single archive file.
11.	(Currently Amended) The one or more non-transitory computer-readable media of Claim 10 wherein said instructions further cause detecting at least one selected from the group consisting of:
the target container database contains a particular relational table, and
the target container database contains a relational table that contains a particular column.
12.	(Original) The one or more non-transitory computer-readable media of Claim 10 wherein said creating the target pluggable database comprises resolving a version incompatibility of the target container database.
13.	(Canceled)
14.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 10 wherein the database statement contains an identifier of the particular data block.
15.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 10 wherein said retrieving the particular data block within the single archive file comprises including the particular data block in a scan of a relational table that is defined in a database dictionary of the target pluggable database.
16.	(Previously Presented) The one or more non-transitory computer-readable media of Claim 10 wherein:
the database statement specifies reading and writing the data;
the single archive file is read only;
the instructions further cause in response to said receiving the database statement, persisting a specific data block outside of the single archive file.
17.	(Original) The one or more non-transitory computer-readable media of Claim 10 wherein said inserting into the single archive file comprises compressing the plurality of data files but not compressing the listing of the plurality of data files.
18.	(Canceled)
19.	(Currently Amended) A system comprising:
one or more computers that host a source database server and a target database server, wherein:
 the source database server is configured to insert into a single archive file:
a plurality of data files that contain a plurality of records from a source pluggable database of a source container database,
a listing of the plurality of data files, and
a list of release patches that were applied to the source pluggable database;
 the target database server is configured to:
detect, based on the list of release patches, that the single archive file specifies a range of release versions that contains a release version of a target container database;
create, based on the single archive file, a target pluggable database within the target container database;
receive a database statement that accesses data in the target pluggable database;
retrieve, based on the database statement, a particular data block within the single archive file.

20.	(Currently Amended) The system of Claim 19 wherein said target database server is further configured to detect at least one selected from the group consisting of:
the target container database contains a particular relational table, and
the target container database contains a relational table that contains a particular column.

21.	(Previously Presented) The method of Claim 1 further comprising inserting, by the source database server of the source container database, into the single archive file, at least one selected from the group consisting of a data manipulation language (DML) statement and a data definition language (DDL) statement.

Allowable Subject Matter
Claims 1-3, 5-8, 10-12, 14-17 and 19-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record. The closest prior art of record Lee et al. (US 2014/0095452 A1) teach database server maintains a container database and pluggable database. The database server maintains a container database, one or more files stored in various types of database object, a root database stores data that is shared across the one or more pluggable databases, container database maintain multiple databases. A root database is a database that is used by the database server to globally manage container database, container database maintain multiple databases. The root database is a database that is used by the database server to globally manage container database, database server is to manage container database ([0021], [0026], [0068], Fig. 3A).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “a plurality of data files that contain a plurality of records from a source pluggable database of the source container database, and a list of release patches that were applied to the source pluggable database; detecting, by a target database server and based on the list of release patches, that the single archive file specifies a range of release versions that contains a release version of a target container database; creating, based on the single archive file, a target pluggable database within the target container database” and similarly independent claims 10 and 19.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nguyen et al. (US 2007/0006209 A1) describe a patching program may read previously stored metadata to determine that patches "P1" and "P2" had been applied to one or more data containers previously; any patches that were not actually applied do not need to be considered. The patching program determine, from this metadata, that patch "P1" targeted data container "A.class," and that patch "P2" targeted data container "B.war,". The patching program further determine, for each other data container that contains a target data container, whether a previously applied patch targeted that other data container. The patching program concludes that at least one previously applied patch targeted a data container that contains a target data container ([0022]).
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154     
8/12/22